 

Case 1:19-cr-04282-MV Document 2 Filed 10/24/19 PagtEd,KD

UNITED STA TES DISTRICT COURT
ALBUQUE ROU 1E, NEW MEXICO

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

 

OCT 24 2079

 

 

 

forthe MITCHELL R. ELFERS
District of New Mexico CLERK
United States of America ) l
Vv. ) 14
Hector Alex Garcia-Salas ) Case No. | W\ ;
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of October 23, 2019 in the county of Bernalillo in the
ae District of New Mexico _, the defendant(s) violated:
Code Section Offense Description
Title 21 U.S.C. Section 841(a)(1) Possession with Intent to Distribute a mixture and substance containing a
and (b)(1)(C) dectabie amount of cocaine.

This criminal complaint is based on these facts:

Please see attached affidavit.
This affidavit has been reviewed and approved by AUSA Shana Long.

@ Continued on the attached sheet.

)

iA Can thee ——

\ C omplainant ’ S Si spraturey =

David Howell, “ Agent i
Printed name and title XK

Sworn to before me and signed in my presence. |
Date: 10/24/2019 i wd) Uno?
—_ 7 Judge’ 's signature

City and state: Albuquerque, New Mexico B. Paul Briones, U.S. Magistrate Judge
Printed name and title

 

 
Case 1:19-cr-04282-MV Document 2 Filed 10/24/19 Page 2 of 4

Affidavit of DEA Special Agent David Howell

I, Special Agent (“SA”) David Howell, United States Department of Justice, Drug
Enforcement Administration (“DEA”), being first duly sworn, hereby states as follows:

1. This affidavit is made in support of the issuance of a criminal complaint charging
Hector Alex Garcia-Salas (“Garcia-Salas’”) with a violation of Title 21 U.S.C. Section
841(a)(1) and (b)(1)(C). Because this Affidavit is written for the limited purpose of
setting forth probable cause for the arrest of Garcia-Salas, I have not included every fact
known to me through this investigation. I have set forth only those facts necessary to
establish probable cause for Garcia-Salas’s arrest for violating Title 21 U.S.C. Section
841(a)(1) and (b)(1)(C).

Affiant’s Background

2. I] have been employed by the DEA since August 2006. During this time, I have
accumulated the following training and experience:

(a) I graduated from the DEA Academy in Quantico, Virginia, where I have received
approximately 500 hours of specialized narcotics related training. The training included
controlled substances identification, narcotics related investigative techniques, interview
and interrogation training, preparation of search warrants, tactical application of narcotics
enforcement, surveillance and electronic monitoring techniques and money laundering
investigations.

(b) I have participated in numerous heroin and methamphetamine investigations and
have written numerous criminal complaints for drug defendants and search warrant
affidavits for residences of narcotic traffickers and stash houses. I have also participated
in numerous drug related arrests.

Relevant Facts

3. On Wednesday, October 15, 2019, the Honorable United States Magistrate Judge
Steven C. Yarbrough signed a search warrant (19MR1255) for 101 Abilene Avenue SE,
Apt. C, Albuquerque, in Bernalillo County, within the District of New Mexico. This
residence belongs to, and is used by Garcia-Salas. Garcia-Salas resides at this residence
with his girlfriend Audrey Meyer and a minor child.

4. On Wednesday, October 23, 2019, at approximately 9:40 a.m., DEA and New
Mexico Region III agents executed the search warrant at Garcia-Salas’s residence.
Garcia-Salas was handcuffed with his hands behind his back. Agents also encountered
Audrey Meyer (“Meyer”), Garcia-Salas’s partner. Meyer was not arrested and allowed to
depart from the vicinity of the residence.

5. Pursuant to Garcia-Salas’ arrest, an agent observed Garcia-Salas drop a “Beats
headphones” bag. The agent picked up the bag and discovered a small clear plastic

1

 
Case 1:19-cr-04282-MV Document 2 Filed 10/24/19 Page 3 of 4

baggie inside of the “Beats headphones” bag. The plastic baggie contained five small
suspected fentanyl pills.

6. Inside of Garcia-Salas’s apartment agents discovered three hundred additional
suspected fentanyl pills divided within three small clear plastic baggies (one hundred pills
per baggie). These baggies were discovered in a men’s 4XL shirt pocket, within the
master bedroom closet. Garcia-Salas is a large male, weighing approximately 300 lbs.

7. Inside of Garcia-Salas’s apartment agents also discovered approximately 45
grams of powder cocaine and a small digital scale. The powder cocaine was divided
within two small clear plastic baggies (one baggie contained an approximate half ounce
of powder cocaine and the second baggie contained approximately one ounce of powder
cocaine). These baggies of cocaine and the small digital scale were discovered in another
men’s 4XL shirt pocket, discovered within the same bedroom closet.

8. Upon completion of the search warrant, I transported the Drug and Non-Drug
evidence to the DEA Albuquerque office. At the DEA office, agents conducted a field
test on the suspected powder cocaine. Agents received a positive response from the
white powdery substance for the presence of cocaine. The suspected fentanyl was also
field tested. The fentanyl test returned as inconclusive. Based on my training on
experience it is common to receive an inconclusive result for the presence of fentanyl. In
addition, I have observed numerous other fentanyl pills that are similar in color, size and
markings as the pills seized from Garcia-Salas’s master bedroom closet. Both the seized
cocaine and the suspected fentanyl pills were shipped to a DEA Laboratory where they
will be analyzed and held in safekeeping.

Conclusion

9. Based upon the aforementioned facts, including the total amount of cocaine, the
three hundred suspected fentanyl! pills, and the digital scale, I believe there is probable
cause for the arrest of Hector Alex Garcia-Salas for a violation of Title 21 U.S.C. Section
841(a)(1) and (b)(1)(C), Possession with intent to Distribute a mixture and substance
containing a detectable amount of cocaine.

 
 

 

Case 1:19-cr-04282-MV Document 2 Filed 10/24/19 Page 4 of 4

10. I declare under penalty of perjury that the facts contained herein are true and
correct to the best of my information and knowledge.

 

SWORN and SUBSCRIBED to before me

This 2 y day of °C, 2019

B. PAUL BRIONES
UNITED STATES MAGISTRATE JUDGE
